Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 1 of 9            PageID #: 1




                                SEALED                                         FILED IN THE
                                                                      UNITED STATES DISTRICT COURT
                               BY ORDER OF THE COURT                       DISTRICT OF HAWAII
                                                                            Feb 06, 2020
KENJI M. PRICE #10523                                                      SUE BEITIA, CLERK

United States Attorney
District of Hawaii

CRAIG S. NOLAN
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: 541-2850
Facsimile: 541-2958
E-mail: Craig.Nolan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAll

 UNITED STATES OF AMERICA, ) MAG. NO. 20-00135-RT
                           )
             Plaintiff,    ) CRIMINAL COMPLAINT
                           )
       v.                  )
                           )
 HAOMING DENG, aka "Yang   )
 Yu," and SIFENG ZHENG,    )
                           )
             Defendants.

                          CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 2 of 9            PageID #: 2




                                       Count 1
                                 Access Device Fraud
                     (18 U.S.C. §§ 1029(a)(2) and 1029(c)(l)(A)(i))

      On or about January 26, 2019, within the District of Hawaii, HAOMING

DENG, aka "Yang Yu," the defendant, knowingly and with intent to defraud, used

an unauthorized access device, to wit, a counterfeit credit card with account

number of another person, and by such conduct obtained more than $1,000.00 in

merchandise from commercial retail stores, said use affecting interstate and foreign

commerce.

      All in violation of Title 18, United States Code, Sections 1029(a)(2) and

1029(c)( 1)(A)(i).

                                        Count2
                               Aggravated Identity Theft
                               (18 U.S.C. § 1028A(a)( l))

      On or about January 26, 2019, within the District of Hawaii, HAOMING

DENG, aka "Yang Yu," the defendant, knowingly used, without lawful authority, a

means of identification of another person during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c), to wit, 18 U.S.C. §§ 1029(a)(2) and

1029(c )( 1)(A)(i), knowing that the means of identification belonged to another

actual person.

      All in violation of Title 18, United States Code, Section 1028A(a)(l).




                                           2
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 3 of 9             PageID #: 3




                                        Count3
                                  Access Device Fraud
                      (18 U.S.C. §§ 1029(a)(2) and 1029(c)(l)(A)(i))

      On or about January 27, 2019, within the District of Hawaii, SIFENG

ZHENG, the defendant, knowingly and with intent to defraud, used an

unauthorized access device, to wit, a counterfeit credit card with account number

of another person, and by such conduct obtained more than $1,000.00 in

merchandise from commercial retail stores, said use affecting interstate and foreign

commerce.

      All in violation ofTitle 18, United States Code, Sections 1029(a)(2) and

1029(c )(1 )(A)(i).

                                         Count4
                                Aggravated Identity Theft
                                (18 U.S.C. § 1028A(a)(l))

       On or about January 27, 2019, within the District of Hawaii, SIFENG

ZHENG, the defendant, knowingly used, without lawful authority, a means of

identification of another person during and in relation to a felony violation

enumerated in 18 U.S.C. § 1028A(c), to wit, 18 U.S.C. §§ 1029(a)(2) and

1029(c)(l)(A)(i), knowing that the means of identification belonged to another

actual person.

       All in violation of Title 18, United States Code, Section 1028A(a)(l).




                                            3
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 4 of 9            PageID #: 4




      I further state that I am a Special Agent with the United States Secret

Service. This Complaint is based on the following Affidavit, which is attached

hereto and incorporated herein.

      Dated on this   2_ day of February, 2020           over, Maryland.


                                        art on lmen
                                       Special Agent
                                       United States Secret Service


This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendants above-named
committed the charged crimes found to exist by the undersigned Judicial Officer at
11:05
_                       6 2020.
  _ _ a .m. on February_,


Sworn to under oath before me telephonically, and attestation acknowledged
                                                                  6th_ day of
pursuant to Federal Rule of Criminal Procedure 4.l(b)(2), on this _
February 2020, at Honolulu, Hawaii.




                             Andrade
                             Rom A. Trader
                             United States Magistrate Judge




                                         4
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 5 of 9            PageID #: 5




         AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      Karl von Allmen, after being first duly sworn on oath, deposes and states:

   1. I am a Special Agent ("SA") with the United States Secret Service ("USSS")
      assigned to the Honolulu Field Office in the District of Hawaii. I have
      served in this capacity since March 2018. Previously, I served as a Virginia
      State Trooper for three years, conducting investigations and making arrests.
      I am familiar with the facts set forth in this Affidavit, which are based on my
      personal knowledge, as well as information provided to me by other law
      enforcement personnel and/or witnesses. This Affidavit contains only the
      information necessary to support probable cause. It is not intended to include
      each and every relevant fact observed or known to the government.

   2. On January 28, 2019, Honolulu Police Department ("HPD") Lieutenant
      William Beckley reported to the USSS suspected counterfeit credit card
      transactions at several high-end retail stores in the Waikiki/Honolulu area.
      Lieutenant Beckley advised USSS that retailer Tory Burch reported an Asian
      male who had used a counterfeit credit card to fraudulently purchase a
      handbag for $1,022.14 on January 26, 2019. After the male, who signed the
      transaction document as "Yang Yu," departed the store, Tory Burch
      associates discovered via its loss prevention program that the purchase was
      made using a First Hawaiian Bank ("FHB") credit card number belonging to
      another actual person.

   3. In response to this report, HPD and I began an investigation into "Yang Yu"
      and other possible fraudulent credit card purchase attempts in the
      Waikiki/Honolulu area. With the assistance of Arthur Suehiro, FHB
      Assistant Vice President, HPD and I began linking fraudulent credit card
      purchases depicted on surveillance video from affected stores during January
      26-27, 2019 to "Yang Yu." Suehiro advised us that the conduct of"Yang
      Yu" was consistent with previous activity in the area in which a subject
      made several purchases at high-end retail stores for a few days and then
      discontinued purchases.

   4. On January 30, 2019, I went to Tory Burch in Waikiki to review surveillance
      video of "Yang Yu" and transaction records. The store's recording and
      records depict "Yang Yu" entering the store and attempting to make several
      purchases. "Yang Yu" was wearing a black shirt with a yellow/gold logo and
      grey sweatpants. "Yang Yu" used a credit card to purchase two handbags for
                                         5
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 6 of 9             PageID #: 6




      $1,022.14 at 1714 hours, signing the receipt as "Yang Yu." After the
      purchase was complete, "Yang Yu" attempted to purchase two additional
      handbags for $959.31. "Yang Yu" swiped a card via a mobile point of sale
      system. When the transaction was declined, "Yang Yu" swiped a different
      credit card, and the transaction was processed.

   5. Suehiro provided USSS with transaction processing information from FHB
      records matching the timestamps and amounts for "Yang Yu's" completed
      and attempted purchases at Tory Burch. According to Suehiro, the cards
      used by "Yang Yu" at Tory Burch bore credit card numbers belonging to
      three different individuals, each of whom reported the transactions as
      fraudulent to their respective credit card issuers.

   6. Among the FHB credit card transactions suspected as fraudulent were two
      $50.00 transactions declined within one minute of each other on the
      afternoon of January 27, 2019 for the Sheraton parking garage in Waikiki.
      USSS SA Trenson Akana and HPD Officer Blake Davidson obtained video
      surveillance recordings from the parking garage. The recordings depict the
      man who used the name "Yang Yu" at Tory Burch making multiple attempts
      to pay the parking fee at a machine near the elevator bank followed several
      minutes later by the departure from the garage of a vehicle with Hawaii
      license plate number TCZl 17. Two persons were riding in the vehicle.

   7. A check of the license plate revealed that the vehicle belonged to Advantage
      Rent A Car. Advantage confirmed ownership of the vehicle shown in the
      surveillance video and informed USSS that the vehicle was rented on
      January 26, 2019 to a person named SIFENG ZHENG at HNL. The car
      rental reservation record contained details of the renter's license and address.

   8. SA Akana and Officer Davidson contacted Hawaiian Airlines, and learned
      that on January 26, 2019, SIEFNG flew from LAX to HNL on Hawaiian
      Airlines flight no. HAI and returned to LAX on January 27, 2019 on
      Hawaiian Airlines flight no. HA4. Hawaiian Airlines also informed the
      agents that a second individual by the name of HAOMING DENG flew the
      same roundtrip on the same reservation as ZHENG. An USSS search of the
      ARC flight reservation commercial database confirmed that reservations
      existed for the travel reported by Hawaiian Airlines, and that a single credit
      card was used to pay for the roundtrip flights for the two men.



                                          6
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 7 of 9           PageID #: 7




   9. Based on the records from Advantage Rent A Car and the information from
      Hawaiian Airlines, USSS obtained California driver's license data for
      ZHENG and DENG. The photograph associated with the driver's license of
      DENG depicts the same man who used the name "Yang Yu" at Tory Burch
      on January 26, 2019 and who attempted to pay the parking fee at the
      Sheraton garage on January 27, 2019.

   IO.On February 13 2019, I went to Dolce & Gabbana in Waikiki's Ala Moana
      Center to investigate a report of similar activity. The store provided me with
      surveillance video and copies of receipts from purchases on January 27,
      2019 that the store discovered to be fraudulent. The video recording depicts
      DENG wearing the same clothing as the day before in the Tory Burch video
      recording. He was carrying a Sephora bag. On the Dolce and Gabbana video,
      DENG was accompanied by an Asian male, whom I recognized as ZHENG
      based on his driver's license photograph. DENG and ZHENG approached
      the cashier desk together, where ZHENG purchased two t-shirts for
      $1, 172.93 at 1704 hours. DENG and ZHENG engaged in conversation while
      the transaction was being processed. ZHENG and DENG left the store
      together.

   11.As the investigation continued, I identified ZHENG and DENG making
      fraudulent credit card purchases in surveillance footage from multiple
      additional high-end stores in the Waikiki/Honolulu area based on store and
      FHB records. The purchases began on January 26, 2019 and ended on
      January 27, 2019. Retail stores with footage of ZHENG and DENG
      fraudulently using counterfeit credit cards to make purchases include Tory
      Burch, Dolce & Gabbana, Louis Vuitton, Sephora, Tiffany & Co., Hermes,
      Balenciaga, Prada, and Michael Kors (in addition to the Sheraton parking
      garage).

   12.Based on the surveillance videos and the information and documents
      obtained from the foregoing stores and FHB, I calculate that during January
      26-27, 2019, ZHENG and DENG collectively made fraudulent credit card
      purchases of $11,679.00, and attempted another $33,552.70 in fraudulent
      credit card transactions that were declined.

   13 .According to Suehiro, each of the credit card numbers on the counterfeit
       credit cards used by ZHENG and DENG to make the purchases described
       above was a unique number belonging to an actual person other than
       ZHENG and DENG and associated with an actual credit card account. I
                                         7
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 8 of 9            PageID #: 8




      know from my training and experience that credit card fraud is often
      perpetrated through the use of actual credit card numbers illegally obtained.

   14.As part of my investigation, I consulted with Homeland Security
      Investigations ("HSI") SA Carolyn Callahan regarding similar fraudulent
      credit card purchases during December 15-16, 2017 by an Asian male using
      the name "Yi Li." After viewing surveillance photos from the HSI
      investigation, I identified "Yi Li" as HAOMING DENG, aka "Yang Yu,"
      from my investigation. According to SA Callahan, the December 2017
      scheme involved fraudulent credit card purchases from several high-end
      retail stores in the Waikiki/Honolulu area in the amount of $32,335.36.
      Fraudulent transactions attempted by DENG but declined totaled
      $22,376.53. ARC records obtained by USSS document a flight reservation
      for DENG from LAX to HNL on December 15, 2017 with a return to LAX
      on December 16, 2017.

   15.A criminal history check on DENG revealed that he was arrested by the
      Highland Park Police ("HPP") in the Dallas, TX area on September 13,
      2018. According to an HPP police report, DENG used a counterfeit credit
      card to fraudulently purchase a $7, 100 handbag from Hermes. DENG was
      accompanied by a female who initially attempted to purchase the handbag
      with three different cards before DENG used another card to complete the
      purchase. The victim whose card was used to purchase the bag alerted
      Hermes, which in turn contacted HPP. HPP located DENG and the female
      accomplice in the Chanel store at the same shopping center as Hermes. An
      HPP search of DENG's rental vehicle revealed several counterfeit credit
      cards and the $7 ,100 Hermes bag. The HPP mug shots depict the DENG
      from my investigation. ARC records obtained by USSS document a flight
      reservation for DENG from LAX to Dallas-Fort Worth International Airport
      on September 13, 2018 with a return to LAX on September 14, 2018.

   16. According to ARC airline records obtained during my investigation, DENG
      and ZHENG travel frequently from Los Angeles, CA to other major United
      States cities for stays of just a few days. Based on my training and
      experience, I recognize this pattern to be consistent with an ongoing
      fraudulent credit card scheme. ZHENG and DENG were born in China and
      ARC airline records show that ZHENG travelled to China during 2017 and
      2018. These facts suggest that the two men pose a risk of non-appearance in
      this District if released after arrest.


                                         8
Case 1:20-cr-00035-JAO Document 1 Filed 02/06/20 Page 9 of 9            PageID #: 9




   17 .Based on the foregoing, I believe that probable cause exists to conclude that
       DENG and ZHENG committed the offenses of Access Device Fraud, in
       violation of 18 U.S.C. §§ 1029(a)(2) and 1029(c)(l)(A)(i), and Aggravated
       Identity Theft, in violation of 18 U.S.C. § 1028A(a)(l ).

      Dated on this£ day of February, 2020, at H



                                        arl v
                                       Special Agent
                                       United States Secret Service


This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
11:05
_ __                    6 2020.
      a .m. on February_,


Sworn to under oath before me telephonically, and attestation acknowledged
                                                                  6th_ day of
pursuant to Federal Rule of Criminal Procedure 4.l(b)(2), on this _
February 2020, at Honolulu, Hawaii.




                              Andrade
                             Rom A. Trader
                             United States Magistrate Judge




                                          9
